PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Thomas Carl Hunter, et al.
Application No. 17/129,376
Filed: December 21, 2020
Attorney Docket No. 40566-722.302
For: CHOLIX-DERIVED CARRIERS FOR ORAL DELIVERY OF HETEROLOGOUS PAYLOAD
:
:
:
:   DECISION GRANTING PETITIONS
:   UNDER 37 CFR 1.137(a) AND 
:   37 CFR 1.313(c)(2)
:



This is a decision on the petitions, filed August 24, 2022, under 37 CFR 1.137(a), to revive the above-identified unintentionally abandoned application and on the petition under 37 CFR 1.313(c)(2) to withdraw the above-identified application from issue.

The petitions are GRANTED.

As to the petition under 37 CFR 1.137(a):
	
This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed May 18, 2022. The issue fee was timely paid on July 19, 2022. Accordingly, the application became abandoned on July 20, 2022. A Notice of Abandonment was mailed July 26, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(b) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $2,000, and the submission required by 37 CFR 1.114;  (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay.

As to the petition under 37 CFR 1.313(c)(2):

Petitioner requests withdrawal of this application from issue for consideration of a submission under 37 CFR 1.114.   

The petition satisfies the requirements of 37 CFR 1.313(c)(2). Accordingly, this application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (RCE).

Petitioner is advised that the issue fee paid July 19, 2022 in this application cannot be refunded. If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

This matter is being referred to Technology Center AU 1645 for processing the RCE filed August 24, 2022 and for consideration of the Application Data Sheet and request to correct inventorship submitted on July 26, 2022.  

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-1600.


/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions



    
        
            
    

    
        1	1  The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission). Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.